DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           9-21-2022 has been entered.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers, et. al., U.S. Patent Application Publication Number 2009/0228159, published September 10, 2009 in view of De Picciotto, U.S. Patent Application Publication Number 2014/0042265, published February 13, 2014.

As per claim 1, Flowers discloses A guided munition system, comprising: 
a guided munition deliverable to an area by a launch platform traveling along a pre- programmed route to the area, the guided munition configured to initially travel along a first flight path through the area and to transition to a second flight path through the area in response to not identifying an on-axis target when traveling on the first flight path, the second flight path being different from the first flight path and configured to locate an off-axis target relative to the first flight path (Flowers, Fig. 14A and ¶96);
and a sensor onboard the guided munition, the sensor positioned relative to the guided munition and to detect an input signal indicative of the on-axis target as the guided munition moves along the second flight path (Flowers, ¶62);
wherein the guided munition includes a switch, the switch to input a signal identifier into the guided munition to identify signals received by the sensor that correspond to the target (Flowers, ¶61-63 where the weapon receives and identifies the target designation signal).
Flowers fails to disclose a second flight path when the target is not detected on the first and fails to expressly disclose a switch.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a well-known switch, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, Flowers is able to identify signals as needed.
De Picciotto teaches a first flight path to locate a target and a second flight path when the target has been located (¶36).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the flight path in order to gain the obvious benefit of adjusting the munition when the target moves or is lost from view.

As per claims 9 and 17, please see the rejection of claim 1 above. Further, Flowers discloses launch from a platform (¶39) and it is well understood in the art to allow the launch platform and projectile to separate before certain maneuvers are performed in order to gain the obvious benefit of reducing platform damage. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the separation distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 2, Flowers as modified by De Picciotto discloses the system of claim 1 further comprising a signal generator to transmit a signal to illuminate the target, such that the signal is reflected from the target and received by the sensor of the guided munition (Flowers, ¶96).

As per claim 3, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the sensor has a field of view between 30 and 40 degrees (Flowers, ¶40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the field of view limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

As per claims 4, 6 and 21, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the second flight path is a pre-programmed flight path that guides the guided munition through a substantially u-shaped (or spiral) flight path. (Flowers, ¶74 adjusting flight control).
While Flowers fails to explicitly disclose U shaped and spiral flight paths, it is obvious and well within the skill of a person in the art to determine what flight path should be used.

As per claim 7, Flowers as modified by De Picciotto further discloses the system of claim 1, further comprising the launch platform, wherein the launch platform is an autonomous unmanned aerial vehicle, the vehicle to move along a pre-programmed route (Flowers, ¶39).

As per claim 8, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the guided munition is a missile and the sensor onboard the missile is fixed relative to the missile (Flowers, ¶57, 60 and 74).

As per claims 10 and 18, Flowers as modified by De Picciotto further discloses the method of claim 9, further comprising identifying the target based on the received signal (Flowers, ¶89).

As per claim 11, Flowers as modified by De Picciotto further discloses the method of claim 10, wherein identifying the target includes comparing a signal identifier of the received signal with target information stored on the missile (Flowers, ¶89).
While the information is not stored on the missile, it would have been an obvious matter of design choice to have the database on the missile, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Flowers.

As per claims 12, 14 and 19, Flowers as modified by De Picciotto further discloses the method of claim 9, wherein navigating the missile along the second flight path commences in response to the missile traveling a pre-defined distance through the area along the first flight path without target detection (Flowers, ¶97 using a pre-determined range to switch modes).

As per claims 13 and 15, Flowers as modified by De Picciotto further discloses the method of claim 12, wherein the pre-defined distance is at least two kilometers (Flowers, ¶97).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance or time limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619